TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                   NO. 03-22-00064-CV




  In re World Class Capital Group, LLC; World Class Acquisitions, LLC; and Nate Paul




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).

Relators’ request for temporary relief pursuant to Rule 52.10 of the Texas Rules of Appellate

Procedure is also denied.



                                             __________________________________________
                                             Gisela D. Triana, Justice

Before Justices Goodwin, Baker, and Triana

Filed: February 16, 2022